Name: 2000/754/EC: Commission Decision of 24 November 2000 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (notified under document number C(2000) 3552) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  electrical and nuclear industries;  tariff policy;  social affairs;  means of agricultural production
 Date Published: 2000-12-02

 Avis juridique important|32000D07542000/754/EC: Commission Decision of 24 November 2000 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (notified under document number C(2000) 3552) (Text with EEA relevance) Official Journal L 303 , 02/12/2000 P. 0034 - 0035Commission Decisionof 24 November 2000amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export(notified under document number C(2000) 3552)(Text with EEA relevance)(2000/754/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19(ii) thereof,Whereas:(1) In accordance with Commission Decision 93/195/EEC(2), as last amended by Decision 2000/209/EC(3), the re-entry of registered horses for racing, competition and cultural events after temporary export is restricted to horses kept for less than 30 days in a third country.(2) In order to make it easier for horses originating in the Community to take part in the Japan Cup and the Hong Kong International Races, that period should be extended to less than 90 days.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 93/195/EEC is amended as follows:1. A sixth indent is added to Article 1 as follows:"- have taken part in the Japan Cup and the Hong Kong International Races and meet the requirements laid down in a health certificate in accordance with the model set out in Annex VI to this Decision."2. The Annex to this Decision is added as Annex VI.Article 2This Decision is addressed to the Member States.Done at Brussels, 24 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 86, 6.4.1993, p. 1.(3) OJ L 64, 11.3.2000, p. 22.ANNEX"ANNEX VI>PIC FILE= "L_2000303EN.003503.EPS">"